Citation Nr: 1336035	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a combined compensation rating in excess of 80 percent.  

2.  Entitlement to an increased rating, in excess of 10 percent, for the residuals of shell fragment wound (SFW) scars of the left foot.  

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to July 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, a videoconference board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of an increased rating for residuals of SFW scars of the right foot and service connection for kidney cancer, chronic obstructive pulmonary disease, and residuals of a right knee replacement have been raised by the Veteran in correspondence and at the Board hearing.  These issues not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of increased rating for SFW scars of the left foot and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

At the videoconference Board hearing in January 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking a combined rating for service-connected disabilities in excess of 80 percent; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of a combined rating for service-connected disabilities in excess of 80 percent.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Regarding the issue of a combined rating for service-connection disabilities in excess of 80 percent, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

At the Board hearing before the undersigned in January 2012, the Veteran and his representative indicated that the Veteran wished to withdraw his appeal as to entitlement to a combined disability rating in excess of 80 percent that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  


ORDER

The appeal seeking a combined rating for service-connected disabilities in excess of 80 percent is dismissed.  



REMAND

The Veteran is claiming an increased rating for the residuals of SFW of the left foot.  Historically, it is noted that service connection for a SFW scar of the left foot was granted by rating decision in February 1971.  The disability was rated zero percent disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (Code) 7805.  By rating decision dated in November 2001, the rating was increased to 10 percent under Code 7804, effective October 2000.  In the April 2009 rating decision that, in part, gave rise to this appeal, the RO reduced the rating for the SFW of the left foot to zero percent without a specific finding of material improvement.  See 38 C.F.R. § 3.105(e) (2013).  The 10 percent rating was restored by rating decision of the RO in November 2010.  At that time, the 10 percent was awarded under the provisions of Code 5310, injury of Muscle Group X.  The rating decision did not discuss the application of 38 C.F.R. § 3.105(d) (2013), regarding change in diagnosis.  In addition, it is noted that the most recent VA examination that reviewed the severity of the Veteran's multiple SFWs, which was conducted in August 2010, did not specifically examine the Veteran's left foot.  With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the case must be returned for additional development.  

Regarding the Veteran's claim for TDIU, this must remain in abeyance pending the evaluation of the left foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and severity of the SFW of the left foot.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  Scarring and muscle damage must be specifically discussed.  The examiner must then render an opinion concerning the effect of the appellant's service-connected disability on his ordinary activity and his ability to procure and maintain employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


